DETAILED ACTION
The following claims are pending in this office action: 1, 3, 5-11, 13 and 15-20
The following claims are amended: -
The following claims are new: -
The following claims are cancelled: 2, 4, 12, and 14
Claims 1-20 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 04/26/2022 have been fully considered but are not persuasive.  The reasons are set forth below.
Applicant’s position is that the searched prior art does not teach “the claimed wireless emission generated by shifting bit values through the scan chain of flip flops”.  Applicant explains: 
Nguyen as cited by the examiner uses a backscattering side channel to transmit a signal toward the IC to detect hardware trojans.  See Nguyen p. 156, section I.B The backscattering is a separate channel added to the circuit to which a signal is applied which is transmitted and backscatters from the IC.  The signal backscattered is modulated by on-chip switching activity which may be measured by and external device to detect the presence of the hardware trojan…Nguyen’s wireless emission is generated from the dedicated backscattering side channel and not by shifting through flip flops.  

Furthermore: 
…Nguyen differentiates their new backscattering side channel from prior techniques where electromagnetic emanations from the operating circuit are measured.  See 3rd and 4th full paragraphs on page 1562.  This clearly illustrates that Nguyen’s backscattering side channel is different from claim 1.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The features are within the scope and content of the prior art.  The main contention of the applicant is that the cited prior art does not teach “the claimed wireless emission generated by shifting bit values through the scan chain of flip flops”.  One cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references.  See MPEP 2145 Section IV.  Nguyen is used to teach generate a stimulus that includes a wireless emission excluding the output signals of the target circuit.  Nguyen teaches “a backscattering side channel that is created by transmitting a signal towards the IC”.  See pg. 2, Section I.B, first paragraph. Nguyen also teaches “the carrier signal is a sinusoid at fcarrier = 3.031 GHz produced by an Agilent MXG N5183A signal generator and transmitted toward the FPGA chip using an Aaronia E1 electric-field near-field probe”.  See pg. 7, Section III. A, last sentence.   Thus, Nguyen teaches a stimulus (the carrier signal) that includes a wireless emission (the Aaronia E1 electric-field near-field probe emits wireless emissions) excluding the output signals of the target circuit (the signal is transmitted to the circuit for test: a FPGA).  Sul discloses “test patterns in the PRBS are generated based on linear feedback shift registers… An example of LFSR … is shown in Fig. 2”. Fig 2 discloses a LFSR comprised of flip flops.  Thus, Sul discloses that flips flops may generate test patterns (stimulus).  Combining Sul and Nguyen, the scope and content of the prior art teaches generating a stimulus that includes a wireless emission excluding the output signals of the target circuit, and generating a stimulus using a chain of flip flops.  As the limitations of the amended features are recited by Nguyen and Sul, the content of the claims is within the scope and content of the prior art.  
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  Applicant explains that the backscattering channel is a separate channel which is completely different from the claimed wireless emission generated by shifting bit values as Nguyen’s wireless emission is generated from the dedicated backscattering side channel and not by data shifting through flip flops.  Nguyen discloses that a wireless emission generated by shifting bit values is known in the art.  “The flip-flops are initialized with alternating values such that each flip-flop toggles from 0 and 1 and back again with a frequency of fm”… “We transmit a continuous-wave (sinusoidal) signal at frequency fcarrier toward the FPGA chip” … “The backscattered signal, if it is modulated by the switching activity, should contain not only a component at fcarrier, but also sideband components fcarrier - fm and fcarrier + fm“.  See pg. 4, Section III, paragraphs 4-6.  The sideband components of the backscattered signal are a wireless signal that is generated by shifting bit values through a scan chain of flip flops.  Furthermore, Sul et al. (US Pub. 2008/0114562) teaches that linear feedback shift registers may be used to generate test patterns (or a stimulus).    A person of ordinary skill in the art with the Sul and Nguyen reference in front of them would very clearly be able to connect the dots.  The problem is to create a cheap (Sul), area focused (Nguyen) hardware trojan detector.  First, from Nguyen, a wireless emission may be a way to trigger a hardware trojan that avoids noise and allow for a particular piece of the circuit to be targeted for detection.  Second from Sul, a scan chain of flip flops is cheap way to generate a signal that triggers a hardware trojan.  And then finally, looking at Nguyen again, the person (not an automaton) would remember it is well known that flip flops may be used to generate wireless emissions, which can then be used to trigger a hardware trojan.  As the embodiments described in the prior art closely fits the limitations, there is no substantive difference between the claim limitation at issue and the prior art.  
Additionally, applicant suggests that, Nguyen differentiates or teaches away from prior techniques where electromagnetic emanations are measured.  However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The techniques listed on pg. 2, Section I.A of Nguyen are a background of alternative approaches to detect hardware trojans.  Nguyen uses the term “traditional electromagnetic side channel” as a comparison against its technique.  Nothing in the cited art discredits detecting electromagnetic emanations from the operating circuit.  In fact, Nguyen itself uses the backscatter electromagnetic emanation/signal from the operating circuit to detect the hardware trojan.  Nguyen discourages “traditional electromagnetic side channels” that detects passive leaking EM radiation of a chip during operation.  Instead of differentiating from measuring electromagnetic emanations, Nguyen encourages use of an EM signal to trigger and detect a hardware trojan.  
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use the prior art cited to satisfy the amended limitations.  Thus, the invention, as claimed, would be within the level of ordinary skill in the art.  
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the amended claims are within the metes and bounds possessed by the public.  
Examiner’s search has not found anything in the prior art where the wireless emission is generated by a scan chain of flip-flops without a carrier signal.  However, nothing in the claims suggests that the wireless emission is generated by shifting through the flip-flops alone, without a carrier signal.  The Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  In fact, in the applicant’s specification, para. 0006 states that “the stimulus may include electromagnetic energy generated based on shifting the bit values through flip-flops”, para. 0038 states that “the stimulus 160 may include noise, jitter, distortion or some other form of electromagnetic energy controlled to generate a response”, and para. 0046 states “the shifting of these bit values contributes to the formation of the electromagnetic stimulus applied…”.  
If the claims were to be amended to make clear that the flip-flops alone generate a wireless emission of electromagnetic energy (for example in the embodiment of para. 0058 of the instant application where the stimulus generated by shifting bits through the flip-flops generates Vdd and/or ground noise that affects operation of the HSIO interface), it would likely overcome the cited prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (US Pub. 2013/0019324) in view of Sul et al. (US Pub. 2008/0114562) (hereinafter “Sul”) and in view of Nguyen, et al. "Creating a backscattering side channel to enable detection of dormant hardware trojans." IEEE transactions on very large scale integration (VLSI) systems 27.7 (July, 2019): pg. 1561-1574 (hereinafter “Nguyen”). 

As per claim 1, Tehranipoor teaches a detector, comprising: a memory configured to store instructions; and ([Tehranipoor, para. 0057] unit refers to a process running on a processor and a memory that contains software that executes instructions)
	control logic configured to execute the instructions to activate a trigger engine and detect a hardware trojan based on output signals of a target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a scan chain] to create and RNG engine that generates an input pattern [a trigger engine] that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a trojan].  A scan chain of flip-flops is taught by Sul below) wherein the scan chain of the trigger engine is configured to generate a stimulus generated by shifting bit values through the scan chain arranged in a circular scan pattern to activate the hardware trojan and ([para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [see para. 0067]; [para. 0084] the LSFR generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus], and where the noise is used to activate/detect a trojan [see para. 0157 – the LSFR either partially or fully activates the trojan]; a scan chain of flip-flops is taught by Sul below; a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit is taught by Nguyen below) wherein the output signals of the target circuit are generated when the stimulus is applied.  ([para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit when the input patterns of the LSFR is applied)
	Tehranip does not clearly teach the trigger engine that includes a scan chain of flip-flops and generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  
However, Sul teaches the trigger engine that includes a scan chain of flip-flops. ([Sul, Fig. 2, para. 0006] an LFSR [scan chain] consists of flip-flops to generate a fixed sequence of test patterns [a trigger engine])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include the trigger engine that includes a scan chain of flip-flops.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns (such as a sinusoidal test pattern) to identify failures in an integrated circuit as such flip-flops reduce overall costs, increase value, and speed up protection test development.  (Sul, para. 0003-0006)
Tehranip in view of Sul does not clearly teach generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  
However, Nguyen teaches generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  ([Nguyen, pg. 2, Sec. I.B; Fig. 1; pg. 7, Sec. IV.A] a method of creating a backscattering side channel to enable detection of dormant hardware trojans is taught which uses an Agilent MXG N5183A signal generator [excluding the output signal of the target circuit] to generate a sinusoid signal [stimulus], and an Aaronia E1 electric-field near field probe [wireless emission of electromagnetic energy] to transmit the signal to a circuit board)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul with the teachings of Nguyen to include a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because by using such a technique, the output signal can be increased when needed, the frequency can be shifted to avoid noise, interference, and poor signal propagation conditions, and the technique can be more accurately focused on a specific part of the chip.  (Nguyen, pg. 2, Sec. I, Subsec. B)
	
As per claim 3, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor also teaches the control logic is further configured to shift bit values through the scan chain arranged in the circular scan pattern a predetermined number of cycles to generate the stimulus.  ([Tehranipoor, para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan pattern] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [a predetermined number of cycles - see para. 0067].  A scan chain of flip flops is taught by Sul below)
Tehranipoor in view of Nguyen does not clearly teach the scan chain of flip flops.  
However, Sul teaches the scan chain of flip flops.  ([Sul, Fig. 2, para. 0006] an LFSR [a scan chain] consists of flip flops to generate a fixed sequence of test patterns)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Nguyen with the teachings of Sul for the same reasons as disclosed above. 

As per claim 5, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor in view of Nguyen does not clearly teach wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  
However, Sul teaches wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  ([Sul, para. 0002-0003; para. 0057-0058] test circuitry includes embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Nguyen with the teachings of Sul to include wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns such that the test patterns can be used to identify failures in an integrated circuit.  (Sul, para. 0006)

As per claim 6, Tehranipoor in view of Sul and Nguyen teaches claim 5.
Tehranipoor also teaches the control logic is configured during a built-in self-test (BIST) of the HSIO interface and ([Tehranipoor, Fig. 5; para. 0084; para. 0113] the control unit controls the input pattern generated by the LFSR that is used for the BIST of the integrated circuit) process the output signals of the target circuit to detect the hardware trojan in the HSIO interface during the BIST.  ([Fig. 5; para. 0084] the input pattern generated by the LSR is applied to the target IC to detect a hardware trojan)

	As per claim 10, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
	Tehranipoor also teaches wherein the control logic is configured to control generation of the stimulus based on a dedicated pattern or sequence of patterns of transmitted data or a dedicated pattern or sequence of patterns of control signals.  ([Tehranipoor, para. 0067] the control unit, based on an initially predetermined challenge signal pattern [a dedicated pattern/sequence/control signal] controls the generation of the output of the LFSR [the stimulus])

	As per claim 11, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 1, and thus is rejected with the same rationale applied against claim 1.  

As per claim 13, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 3, and thus is rejected with the same rationale applied against claim 3.  

As per claim 15, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 5, and thus is rejected with the same rationale applied against claim 5. 

As per claim 16, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 6, and thus is rejected with the same rationale applied against claim 6.  
 
Claims 7-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul and Nguyen as applied to claim 1 above and further in view of Crouch et al. (US Pub. 2020/0104497) (hereinafter “Crouch”). 

As per claim 7, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch to include wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a system allows the detection of difficult to find behavior modification type Trojans (Crouch, para. 0021)

As per claim 8, Tehranipoor in view of Sul and Nguyen and further in view of Crouch of teaches claim 7.  
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, ([Crouch, para. 0128; para. 0130] the trojan detection instrument monitors error rates in internal data transfers to detect Trojans.  The instrument compares a logic circuit output [a second bit-error rate] against a stored reference [a first bit-error rate] to detect a hardware trojan) the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine ([Para. 0106-0107; Fig. 2] a golden circuit is utilized with the testing emulation host to create a stored reference by operating the golden circuit model to generate an emulation of the golden circuit model [step 216 and 232 of Fig. 2].  [Para. 0110; step 248 of Fig. 2] this occurs prior to introducing the trojan trigger/external physical effects [the trigger engine stimulus is not applied to the target circuit].  [Para. 0122] The emulation of the golden circuit model is used to obtain the stored reference/baseline golden model signature [the first bit-error rate]) and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  ([Para. 0110; step 248 of Fig. 2] the external physical effects model [the trigger engine] applies a camouflaged first trojan trigger to the circuit [the stimulus].  [Para. 0116] the output of the circuit is collected/measured, and the signature of the result [the output/second bit-error rate] is compared with the pre-existing golden circuit model signature [the stored reference/first bit-error rate])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul and Nguyen with the teachings of Crouch for the same reasons as disclosed above. 

As per claim 9, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.
However, Crouch teaches wherein the hardware trojan is a type which is configured to: perform at least one of the following: ([Crouch, para. 0008] hardware trojans detected perform the functions below.  The examiner interprets “at least one of” to mean only one limitation must be met, however, all limitations are searched for and mapped for the sake of compact prosecution)
send secret data to an unauthorized entity; ([Crouch, para. 0008] hardware trojans sends personal data or design/operation information to unintended entities)
disrupt operation of the target circuit or its host circuit; ([Crouch, para. 0008] hardware trojans denies the integrated circuit from conducting its normal function)
destroy operation of the target circuit or its host circuit; ([Crouch, para. 0008] hardware trojans cause physical damage and destruction of the integrated circuit)
corrupt data or a data stream managed by the target circuit or its host circuit; and ([Crouch, para. 0130] hardware trojans corrupts the data of the integrated circuit)
and impair the target circuit or its host circuit on an intermittent basis.  ([Crouch, para. 0026] hardware trojans cause early life-cycle fails and reduces the reliability of/impairs the electronic device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul and Nguyen with the teachings of Crouch to wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.  One of ordinary skill in the art would have been motivated to make this modification because modern ICs can be compromised by the inclusion of such trojans and the techniques described allow detection of many different types of these difficult to find hardware Trojans. (Crouch, para. 0014)

As per claim 17, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 7, and thus is rejected with the same rationale applied against claim 7. 

As per claim 18, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 8, and thus is rejected with the same rationale applied against claim 8. 

As per claim 19, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 9, and thus is rejected with the same rationale applied against claim 9. 

As per claim 20, Tehranipoor teaches a non-transitory computer-readable medium storing instruction for causing a processor to perform operations including: ([Tehranipoor, para. 0199] an implementation of trojan detection software can be stored on or transmitted across some form of computer readable media)
activating a trigger engine that includes a scan chain to generate a stimulus by shifting bit values through the scan chain arranged in a circular scan pattern; ([Tehranipoor, para. 0084] the activation of an LSFR which is part of a RNG engine [a trigger engine] generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus].  [Para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan pattern] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [a predetermined number of cycles - see para. 0067].  A scan chain of flip flops generating an emission is taught by Sul below.  A stimulus that includes a wireless emission of the electromagnetic energy is taught by Nguyen below)
receiving signals from a target circuit when the stimulus is applied; and ([Tehranipoor, para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit [the target circuit when the input patterns of the RNG engine [the trigger engine] is applied)
detecting a hardware trojan based on the signals from the target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a trigger engine] to generate an input pattern that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a hardware trojan]) wherein the stimulus is to activate the hardware trojan and the target circuit is to generate the received signals when the stimulus is generated ([Tehranipoor, para. 0157] the input stimulus generated by the LFSR either partially or completely activates the trojan so that it may be detected.  The wireless emission corresponding to the stimulus excludes the received signals from the target circuit is taught by Nguyen below)
Tehranipoor does not clearly teach a scan chain of flip flops and the target circuit including a high-speed input/output (HSIO) interface; generate a stimulus that includes a wireless emission of the electromagnetic energy; the wireless emission corresponding to the stimulus excludes the received signals from the target circuit; and wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Sul teaches a scan chain of flip flops generating an emission ([Sul, Fig. 2, para. 0006] an LFSR [a scan chain] consists of flip flops to generate a fixed sequence of test patterns, such as a sinusoid waveform)
and the target circuit including a high-speed input/output (HSIO) interface. ([Sul, para. 0002-0003; para. 0057-0058] test circuitry includes embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include the trigger engine that includes a scan chain of flip-flop; and the target circuit including a high-speed input/output (HSIO) interface.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns (such as a sinusoidal test pattern) to identify failures in an integrated circuit as such flip-flops reduce overall costs, increase value, and speed up protection test development.  (Sul, para. 0003-0006)
Tehranip in view of Sul does not clearly teach generate a stimulus that includes a wireless emission of the electromagnetic energy; the wireless emission corresponding to the stimulus excludes the received signals from the target circuit; and wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Nguyen teaches generate a stimulus that includes a wireless emission of the electromagnetic energy; ([Nguyen, pg. 2, Sec. I, Subsec. B; Fig. 1; pg. 7, Sec. IV; Subsec. A] a method of creating a backscattering side channel to enable detection of dormant hardware trojans is taught which uses an Aaronia E1 electric-field near field probe, a device to wirelessly transmit a sinusoidal emission from a signal generator)
the wireless emission corresponding to the stimulus excludes the received signals from the target circuit.  ([Nguyen, pg. 2, Sec. I, Subsec. B; Fig. 1; pg. 7, Sec. IV; Subsec. A] the sinusoidal emission is generated and transmitted by the near field probe is done using an Agilent MXG N5183A signal generator, that is independent from the target circuit)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include generate a stimulus that includes a wireless emission of the electromagnetic energy, the wireless emission corresponding to the stimulus excludes the received signals from the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because by using such a technique, the output signal can be increased when needed, tis frequency can be shifted to avoid noise, interference, and poor signal propagation conditions, and the technique can be more accurately focused on a specific part of the chip.  (Nguyen, pg. 2, Sec. I, Subsec. B)
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Crouch teaches wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul and Nguyen with the teachings of Crouch to include wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a system allows the detection of difficult to find behavior modification type Trojans (Crouch, para. 0021)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dinc et al. (US Pub. 2019/0044551) teaches a signal generator that comprises a pseudorandom binary sequence signal (known in the art to be generated by a scan chain of flip-flops) which is used to generate a radio frequency signal (a wireless emission of electromagnetic energy)
Li, Shiqiang, et al. ‘The Design of Pseudo-random Signal Transmitting Electromagnetic Detection System Based on FPGA.’ Unifying Electrical Engineering and Electronics Engineering. In Springer [online], June 15, 2013, pg. 1801-1809; Retrieved from the Internet: <URL: https://link.springer.com/content/pdf/10.1007%2F978-1-4614-4981-2_197> discloses using a LFSR comprised of flip-flops as part of a system used to generate a sine wave signal using a direct digital frequency synthesis module.   
Mukherjee et al., ‘Design and Implementation of PRBS Generator Using VHDL’; In CORE [Online], March 12, 2019; Retrieved from the Internet: <URL: https://web.archive.org/web/20190312171321/ https://core.ac.uk/download/pdf/53186864.pdf> discloses on pg. 43-44 that PRBS generators using flip flops are used in the transmitter end of wireless communications to generate a unique code (wireless signal) which identifies itself with a particular receiver.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493